
	

113 HR 734 IH: Creating Manufacturing Jobs and Promoting Fair Trade Act
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 734
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Stivers (for
			 himself and Mr. Peters of Michigan)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To create jobs and promote fair trade by increasing
		  duties on certain foreign goods imported into the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Creating Manufacturing Jobs and
			 Promoting Fair Trade Act.
		2.Polyurethane
			 spongesSubheading 3921.13.50
			 of the Harmonized Tariff Schedule of the United States is amended in the
			 general rate of duty column by striking 4.2% and inserting
			 6.5%.
		3.Steel wool
			 cleaning padsSubheading
			 7323.10.00 of the Harmonized Tariff Schedule of the United States is
			 amended—
			(1)in the general
			 rate of duty column, by striking Free and inserting
			 20%; and
			(2)in the special
			 rate of duty column, by inserting the following: Free (A, AU, BH, CA,
			 CL, CO, E, IL, J, JO, KR, MA, MX, OM, P, PA, PE, SG).
			4.Effective
			 dateThe amendments made by
			 this Act shall apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
		
